TYSON, J.
Special plea numbered fo-ur (4) was subject to the demurrer interposed to it. It contains no averment that the agreement between plaintiff and Lewey to extend the time of payment was supported by ‘a valuable consideration. — M. & M. R. R. Co. v. Brewer, 76 Ala. 135; Scott v. Scruggs, 95 Ala. 383; Howle v. Edwards, 97 Ala. 649.
It is wholly insufficient to invoke the defense afforded under section 3884 of the Code.
*152The only objection urged against the sufficiency of plea three is that the agreement to extend the time of payment is not shown to have been for a valuable consideration. The plea expressly avers this fact. It is true it does not aver for what length of time the extension Avas given, but if this be a defect, it is not insisted upon.
Reversed and remanded.
McClellan, C. J., Simpson and Anderson, J.J., concurring.